Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using instant method for determining the efficacy of a treatment for organic acidemia by monitoring the level of either FGF21 or GDF15 or both.  The closest prior art is the Kirmse reference (Molecular Genetics and Metabolism Reports 2017 Vol. 13: 52-54). Kirmse reference disclosed measuring the level of FGF21 in the inborn patients for evaluation of metabolism dysfunction. There were 7 patients having organic acidurias showed an elevated level of FGF21. It is noted that one of the sample from organic aciduria patient in Figure 1 having extreme high value (comparing to the rest of six patients) contributes to overall higher level and wider standard deviation. Kirmse considered the observation as a preliminary and suggested further study to determine "if FGF21 continues to prove useful as a clinical discriminator of mitochondria dysfunction” Accordingly, Kirmse suggested larger scale (more samples), disorder-focused, genotype together with other conventional known biomarkers for corroboration (see conclusion). Viewing the comments of Kirmse, one ordinary skill in the art would not immediately contemplating the use of FGF21 as a biomarker to evaluate organic acidurias. Moreover, more experiments need to conduct whether this marker (if indeed is useful for diagnosis) can be a good candidate for determining treatment efficacy. As has been pointed out by Tavel in the article titled “What are biomarkers” (Curr Opin HIV AIDS 2010 5: 463-466), “[m]ore recently, a large and well-publicized trial of the combination of two cholesterol-lowering drugs, ezetimibe and simvastatin, highlighted the risk of relying too much on biomarkers: although the combination treatment lowered subjects' cholesterol levels more than simvastatin alone, it did not lead to any improvement in atherosclerosis or overall mortality, calling into question a great deal previous research that depended on the assumption that lowering cholesterol necessarily lowered morbidity and mortality. In both these cases, as in many others, despite the best biological and

found poor predictors of clinical outcomes.” (See page 4, middle portion)(note, cholesterol has been well-known as a biomarker for evaluation of atherosclerosis but the above study shows the cholesterol level cannot be used for determining treatment efficacy; emphasis added). Taken together, simply reviewing Kirmse reference one ordinary skill in the art would not have motivation using FGF21 as a tool for evaluation of treatment efficacy without further collecting more information before using, e.g. more studies for verification. 
As to the judicial exception under 35 USC 101, the feature of “altering or continuing the treatment” satisfies “significantly more” than law of nature as held by Vanda Pharmaceuticals vs. West-Ward Pharmaceutical (887 F.3d at 1134-36, 126 USPQ2d at 1279-81). The “altering or continuing” is not “discontinuing” (rest), therefore significant patentable weight is added to the claim to distinguish law of nature.  
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641